 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MOLLY K. PRIEDEMAN (CABN 302096)
   Assistant United States Attorney
 5
          1301 Clay Street
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          molly.priedeman@usdoj.gov
 8

 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13 UNITED STATES OF AMERICA,                          )   NO. 21-MJ-70319-MAG
                                                      )
14           Plaintiff,                               )   STIPULATION AND ORDER TO CONTINUE
                                                      )   STATUS HEARING AND EXCLUDING TIME
15      v.                                            )   UNDER THE SPEEDY TRIAL ACT AND
                                                      )   FEDERAL RULE OF CRIMINAL PROCEDURE
16 JOSE OCHOA GUTIERREZ,                              )   5.1(c) AND (d)
                                                      )
17           Defendant.                               )
                                                      )
18

19           A status conference in this matter is scheduled for July 1, 2021. Counsel for the United States
20 and counsel for the defendant, Jose Ochoa Gutierrez, jointly stipulate and request that the that the status

21 conference be continued to July 29, 2021 at 1:00 pm before Magistrate Susan van Keulen and time be

22 excluded under Federal Rule of Criminal Procedure 5.1(c) and (d), and the Speedy Trial Act from July

23 1, 2021 to July 29, 2021.

24           The government and counsel for the defendant have agreed that time be excluded under Federal
25 Rule of Criminal Procedure 5.1 and the Speedy Trial Act so that defense counsel can continue to

26 prepare, including by reviewing the discovery that has been produced by the government. For these

27 reasons, the parties stipulate and agree that excluding time until July 29, 2021, will allow for the

28
     STIPULATION TO CONTINUE STATUS HEARING AND EXCLUDE TIME AND ORDER
     21-MJ-70319-MAG
                                                      1
 1 effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv); FRCP 5.1(c) and (d). The parties

 2 further stipulate and agree that the ends of justice served by excluding time from July 1, 2021 to July 29,

 3 2021, from computation under the Speedy Trial Act and Federal Rule of Criminal Procedure 5.1(c) and

 4 (d) outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. §§

 5 3161(h)(7)(A), (B)(iv).

 6          The undersigned Assistant United States Attorney certifies that she has obtained approval from

 7 counsel for the defendant to file this stipulation, request, and proposed order.

 8

 9          IT IS SO STIPULATED.

10

11 DATED: June 30, 2021                                          ____/s/_Molly K. Priedeman___
                                                                 MOLLY K. PRIEDEMAN
12                                                               Assistant United States Attorney
13

14 DATED: June 30, 2021                                          ____ /s/__Miranda Kane______
                                                                 MIRANDA KANE
15                                                               Attorney for the Defendant
16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION TO COTINUE STATUS HEARING AND EXCLUDE TIME AND ORDER
     21-MJ-70319-MAG
                                                     2
 1

 2                                                 ORDER

 3         Based upon the representations of counsel and for good cause shown, the Court finds that

 4 failing to exclude the time from July 1, 2021 to July 29, 2021, would unreasonably deny defense

 5 counsel and the defendant the reasonable time necessary for effective preparation and continuity of

 6 counsel, taking into account the exercise of due diligence. 18 U.S.C. §3161(h)(7)(B)(iv). The Court

 7 further finds that the ends of justice served by excluding the time from July 1, 2021 to July 29, 2021,

 8 from computation under the Speedy Trial Act and Federal Rule of Criminal Procedure 5.1(c) and (d)

 9 outweighs the best interests of the public and the defendant in a speedy trial. Therefore, and with the

10 consent of the parties, IT IS HEREBY ORDERED that the time from July 1, 2021 to July 29, 2021,

11 shall be excluded from computation under the Speedy Trial Act and Federal Rule of Criminal

12 Procedure 5.1(c) and (d) and the status conference shall be continued to July 29, 2021 at 1:00 pm

13 before Magistrate Judge Susan van Keulen. 18 U.S.C. §§ 3161(h)(7)(A), (B)(iv); FRCP 5.1(c),(d).

14

15          IT IS SO ORDERED.
                                                                          ISTRIC
16                                                                   TES D      TC
                                                                   TA

                                                                                         O
                                                               S




17 DATED:_____________
          June 30, 2021
                                                                                          U
                                                              ED




                                                                               DERED       RT
                                                          UNIT




18
                                                                           O OR
                                                                   IT IS S
19                                                                                             R NIA
20                                                                                    . Ryu
                                                          NO




                                                                            onna M
                                                                    Judge D
                                                                                              FO



21
                                                           RT




                                                        _____________________________________
                                                                                          LI




                                                                ER
                                                               H




                                                                                         A




22                                                      THE HONORABLE       DONNA M. RYU
                                                                   N Magistrate JudgeO F C
                                                        United States D  IS T RIC T
23

24

25

26

27

28
     STIPULATION TO CONTINUE STATUS HEARING AND EXCLUDE TIME AND ORDER
     21-MJ-70319-MAG
                                                    3
